              Case 2:17-cr-00064-JAM Document 221 Filed 04/29/20 Page 1 of 6

 1 McGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-00064-JAM

12                                Plaintiff,            STIPULATION AND ORDER EXCLUDING TIME
                                                        FROM THE SPEEDY TRIAL ACT
13                          v.

14   CESAR ERENDIRA NAVA, et al.,

15
                                  Defendants.
16

17

18          IT IS HEREBY STIPULATED by and between Assistant United States Attorney Jason Hitt,

19 counsel for the plaintiff United States of America, and defendant Cesar Erendira Nava, by and through

20 his counsel, Clemente Jimenez, Esq, defendant Georgina E. Lopez Quintero, by and through her
21 counsel, Toni White, Esq., and defendant Alfonso Rivera, Jr., by and through his counsel, Michael

22 Long, Esq., that time should be excluded from the Speedy Trial Act between April 7, 2020, to June 23,

23 2020, at 9:15 a.m.. This stipulation is made pursuant to the findings made by this Court in this District’s

24 General Order Numbers 611, 612, and 617, and the reasons detailed below.

25          On March 17, 2020, this Court issued General Order 611, which suspends all jury trials in the

26 Eastern District of California scheduled to commence before May 1, 2020. This General Order was

27 entered to address public health concerns related to COVID-19. On March 18, 2020, this Court issued

28 General Order 612, which closed all courthouses of the United States District Court for the Eastern


      STIPULATION AND [PROPOSED] ORDER
                                                         1
              Case 2:17-cr-00064-JAM Document 221 Filed 04/29/20 Page 2 of 6

 1 District of California shall be closed to the public and limited access to a narrow class of authorized

 2 persons. On April 17, 2020, this Court issued General Order 617. General Order 617 suspends all jury

 3 trials scheduled to commence before June 15, 2020.

 4           Although General Order 611 addresses the district-wide health concern, the Supreme Court has

 5 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 6 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 7 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 8 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

 9 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

10 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

11 orally or in writing”).

12           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

13 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

14 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

15 justice served by taking such action outweigh the best interest of the public and the defendant in a

16 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

17 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

18 served by the granting of such continuance outweigh the best interests of the public and the defendant in

19 a speedy trial.” Id.

20           General Order 611 excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

21 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

22 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

23 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

24 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

25 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

26 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

27 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

28 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.


       STIPULATION AND [PROPOSED] ORDER
                                                            2
              Case 2:17-cr-00064-JAM Document 221 Filed 04/29/20 Page 3 of 6

 1

 2          In light of the societal context created by the foregoing, this Court should consider the following

 3 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 4 justice exception, § 3161(h)(7) (Local Code T4).

 5                                 STIPULATION TO PROPOSED FINDINGS

 6          1.       By previous order, this matter was set for a status conference on April 7, 2020. Docket

 7 No. 196.

 8          2.       By this stipulation, the parties now move to exclude time from the Speedy Trial Act

 9 between April 7, 2020, and June 23, 2020, under Local Code T4.

10                   a)       The United States and defense counsel in this case agree that counsel for each

11 defendant are continuing to prepare a defense to the charges in this case. In addition, each defense

12 counsel has been engaged in its own investigation in support of defending the charges in this case, or

13 seeking a resolution if possible.

14                   b)       The additional time between April 7, 2020, and June 23, 2020, will provide

15 counsel for each defendant time to continue reviewing the discovery, conduct investigation, consider the

16 resolution options, and conduct research related to the charges, prepare pretrial motions, and prepare for

17 a future trial.

18                   c)       The United States believes that failure to grant the above-requested continuance

19 would deny the defendant the reasonable time necessary for effective preparation, taking into account

20 the exercise of due diligence.
21                   d)       In addition to the public health concerns cited by General Order 611 and

22 presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in this case

23 because the following factors are present.

24                        •   A status conference hearing on April 7, 2020, would have required each defendant

25                            to be transported from into Court from their respective holding facilities. Such an

26                            endeavor would create a needless risk to each defendant, the Court staff, the staffs

27                            of their Jails, and the deputies from the United States Marshals Service at a time

28                            when everyone is being encouraged to telework and minimize personal contact to


      STIPULATION AND [PROPOSED] ORDER
                                                            3
              Case 2:17-cr-00064-JAM Document 221 Filed 04/29/20 Page 4 of 6

 1                         the greatest extent possible. Such an avoidable court appearance would have

 2                         placed each defendant and various staffs at unnecessary risk of exposure to

 3                         COVID-19.

 4                  e)     Based on the above-stated findings, the ends of justice served by continuing the

 5 case as requested outweigh the interest of the public and the defendant in a trial within the original date

 6 prescribed by the Speedy Trial Act.

 7                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 8 et seq., within which trial must commence, the time period of April 7, 2020, to June 23, 2020, inclusive,

 9 is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results

10 from a continuance granted by the Court at defendant’s request on the basis of the Court’s finding that

11 the ends of justice served by taking such action outweigh the best interest of the public and the

12 defendants in a speedy trial.

13          Nothing in this stipulation and proposed order should preclude a finding that other provisions of

14 the Speedy Trial Act dictate that additional time periods are excludable from the period within which a

15 trial must commence.

16

17

18

19

20
21

22

23

24

25

26

27

28


      STIPULATION AND [PROPOSED] ORDER
                                                         4
             Case 2:17-cr-00064-JAM Document 221 Filed 04/29/20 Page 5 of 6

 1          The parties further stipulate that the ends of justice are served by the Court excluding time from

 2 April 7, 2020, to June 23, 2020, so that counsel for the defendant may have reasonable time necessary

 3 for effective preparation, taking into account the exercise of due diligence. 18 U.S.C.

 4 § 3161(h)(7)(B)(iv). Specifically, the defense agrees that it needs time to continue reviewing discovery

 5 and effectively evaluating the posture of the case, and conducting investigation into any possible

 6 defenses each defendant may have to the charges. Id. For these reasons, the defendants, defense

 7 counsel, and the government stipulate and agree that the ends of justice outweigh the best interest of the

 8 public and each defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A); Local Code T4.

 9

10 DATED: April 28, 2020                                                 /s/Jason Hitt
                                                                         JASON HITT
11                                                                       Assistant U.S. Attorney
12 DATED: April 28, 2020                                                 /s/Jason Hitt for Mr. Jimenez
                                                                         CLEMENTE JIMENEZ, ESQ.
13                                                                       Counsel for defendant
                                                                         Cesar Nava
14                                                                       Authorized to sign for Mr. Jimenez
                                                                         on April 28, 2020
15
     DATED: April 28, 2020                                               /s/Jason Hitt for Ms. White
16                                                                       TONI WHITE, ESQ.
                                                                         Counsel for defendant
17                                                                       Georgina Lopez
                                                                         Authorized to sign for Ms. White on
18                                                                       April 28, 2020
19 DATED: April 28, 2020                                                 /s/Jason Hitt for Mr. Long
                                                                         MICHAEL LONG, ESQ.
20                                                                       Counsel for defendant
                                                                         Alphonso Rivera
21                                                                       Authorized to sign for Mr. Long on
                                                                         April 28, 2020
22

23

24

25

26

27

28


      STIPULATION AND [PROPOSED] ORDER
                                                         5
              Case 2:17-cr-00064-JAM Document 221 Filed 04/29/20 Page 6 of 6

 1                                                 O R D E R

 2          Based upon the representations by counsel and the stipulation of the parties, IT IS HEREBY

 3 ORDERED that:

 4          Based upon the representations and stipulation of the parties, the Court finds that the time

 5 exclusion under 18 U.S.C. § 3161(h)(7)(A) and Local Code T4 apply and the ends of justice outweigh

 6 the best interest of the public and the defendant in a speedy trial based upon the factors set forth in 18

 7 U.S.C. § 3161(h)(7)(B)(iv). Accordingly, time under the Speedy Trial Act shall be excluded up to and

 8 including June 23, 2020.

 9
            IT IS SO ORDERED.
10

11 DATE: 4/29/2020                                 /s/ John A. Mendez________________________
                                                  JOHN A. MENDEZ
12                                                UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      STIPULATION AND [PROPOSED] ORDER
                                                          6
